AO 245B (Rev. 09/19)   Judgment in a Crimin al Case   (form modified within District on Sept. 30, 2019)
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                           Southern District of New York
                                                                                )
               UNITED STATES OF AMERICA                                         )         JUDGMENT IN A CRIMINAL CASE
                                   V.                                           )
                       ROBERT LOCUST                                            )
                                                                                )         Case Number: 01 :18-Cr-00289-4 (SHS)
                                                                                )         USM Number:           85593-054
                                                                                )
                                                                                )          Mitchell J . Dinnerstein and Anthony Cecutti
                                                                                                                                       -   -   -
                                                                                )         Defendant's Anorney
THE DEFENDANT:
0 pleaded guilty to count(s)
0 pleaded nolo contendere to count(s)
   which was accepted by the court.
~ was found guilty on count(s)             One
                                         - - - - - ' - - - ' - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --
  aft er a plea of not gui lty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                                Offense Ended
18 USC§ 1349                       Conspiracy to Commit Mail and Wire Fraud                                         4/30/2018




       The defendant is sentenced as provided in pages 2 through                      8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
fil Count(s)      all open counts                          O is        fil are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines , restitution, costs, and special assessments imposed by this judgment are fully paid. lfordered to pay restitution ,
the defenaant must notify the court and United States attorney of material changes in economic circumstances .




                                                                               Signature of .I




                                                                                                   Sidney H. Stein , U.S. District Judge




                                                                               Date
AO 245B (Rev. 09/ 19) Judgment in Crimin al Case
                      Sheet 2 - Imprisonment

                                                                                                     Judgment -   Page     2   of   8
 DEFENDANT: ROBERT LOCUST
 CASE NUMBER: 01 :18-Cr-00289-4 (SHS)

                                                           IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
                   48 months .




      0    The court makes the following recommendations to the Bureau of Prisons:

            That defendant be incarcerated in the tri state area in order to facilitate visits with his family .




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at - - - - - - - - -- D a.m.                     D p.m.       on

           D as notified by the United States Marshal.

       0   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           @ before 2 p.m. on            8/20/2021
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 1 have executed this judgment as follows:




            Defendant delivered on                                                      to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED ST ATES MARSHAL



                                                                         By - - - - - - - - - - , - - - - - - - - - ~ - - - - - - -
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervi sed Release
                                                                                                         Judgment-Page _ __       of
DEFENDANT: ROBERT LOCUST
CASE NUMBER: 01:18-Cr-00289-4 (SHS)
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

                                                                                     three years.




                                                        MANDATORY CONDITIONS
I.    You must not commit another federal , state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determ ined by the court.
               fl'.! The above drug testing condition is suspended, based on the court's determination that you
                     pose a low risk of future substance abuse. (check if applicable)
4.     lt! You must make restitution in accordance with 18 U.S .C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution . (check if applicable)
 5.    ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. § 20901 , et seq.) as
            directed by the probation officer, the Bureau of Prisons, or an y state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.     D   You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard cond itions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev. 09/1 9)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                Judgment-Page ----'----- of ------''----- -
DEFENDANT: ROBERT LOCUST
CASE NUMBER: 01 :18-Cr-00289-4 (SHS)

                                        ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
,.,    when   you must report to the probation officer, and you must report to the probation officer as instructed.
.).    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. ff notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view .
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
       aware of a change or expected change.
 8. You must not communicate or interact with someone you know is engaged in criminal activity . If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
  10 . You must not own , possess, or have access to a firearm , ammunition , destructive device, or dangerous weapon (i.e. , anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
  11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
  12 . You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts. gov .


Defendant's Signature                                                                                      Date
                                                                                                                  - -- - - - - - - - - -
AO 2458 (Rev. 09/ 19)   Judgment in a Crimi nal Case
                        Sheet 3D - Supervised Re lease
                                                                                            Judgment-Page   _ 5_   of      8
DEF ENDAN T: ROBERT LOCUST
CASE NUMB ER: 01 :18-Cr-00289-4 (SHS)

                                           SPECIAL CONDITIONS OF SUPERVISION
 The defendant must provide the probation officer with access to any requested financial information.

 The defendant shall pay restitution in the amount of $3 ,928 ,133.60 at the rate of 10% of his gross monthly earnings . See
 the Order of Restitution filed on July 9, 2021.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment -   Page       6      of        8
 DEFENDANT: ROBERT LOCUST
 CASE NUMBER: 01 :18-Cr-00289-4 (SHS)
                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                Restitution                Fine                   AV AA Assessment*                  JVT A Assessment**
 TOTALS            $ 100.00                   $    3,928,133.60           $ 0.00                   $ 0.00                           $ 0.00



 D    The determination of restitution is deferred until
                                                         -----
                                                               . An Amended Judgm ent in a Criminal Case (AO 245C) will be
      entered after such determination.

 ~    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C . § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss***                    Restitution Ordered              Priority or Percentage
   SONY Clerk of Court                                                                                      $3,928,133 .60

   500 Pearl Street

   New York, NY 10007

   Attention: Cashier




 TOTALS                                $                          0.00              $               3,928,133.60
                                                                                        ----------


 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 I 2(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U .S.C . § 36 I 2(g).

 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D    the interest requirement is waived for the           D   fine     D    restitution.

        D    the interest requirement for the         D    fine       D    restitution is modified as follows:

  * Amy, Vicky, and Andy Child Pornography Victim Assistance Actof2018 , Pub . L. No . 115-299.
  ** Ju stice for Victims of Traffickin ° Act of2015 , Pub . L. No. I 14-22 .
  *** Findings for the total amount of losses are required under Chapters I09A , 110, 11 0A , and 113A of Title                   18 for offenses committed on
  or after September 13 , 1994, but before April 23 , 1996.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                               Judgment -   Page   -~
                                                                                                                                    7-   of      8
 DEFENDANT: ROBERT LOCUST
 CASE NUMBER: 01 :18-Cr-00289-4 (SHS)

                                                            SCHEDULE OF PAYMENTS

 Havin g assessed the defendant ' s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      flJ   Lump sum payment of$         100.00                    due immediately, balance due


              •    not later than                                        , or
              •    in accordance with
                                         •    C,
                                                        •    D,      •    E, or       D F below; or
 B      •     Payment to begin immediately (may be combined with                  •   c,     DD, or       D F below); or

 C      D     Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $           over a period of
                            (e.g. , months or years), to commence        _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D      D     Payment in equal       _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g. , months or years), to commence _ _ __ _ (e .g. , 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E      D     Payment during the term of supervised release will commence withi n _ _ _ _ _ (e.g. , 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time ; or

 F      Ill   Special instructions regarding the payment of criminal monetary penalties:
               While serving the term of imprisonment, the defendant shall make installment payments toward his restitution
               obligation , and may do so through the Bureau of Prisons' (BOP) Inmate Financial Responsibility Plan (IFRP) .
               Pursuant to BOP policy, the BOP may establish a payment plan by evaluating the defendant's six-month deposit
               history and subtracting an amount determined by the BOP to be used to maintain contact with family and friends.
               The remaining balance may be used to determine a repayment schedule. See Order of Restitution filed 7/9/2021 .

 Unless the court has expressly ordered otherwise, if this judiment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program , are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 Ill    Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                       Joint and Several              Corresponding Payee,
        (including def endant number)                             Total Amount                      Amount                        if appropriate
        18-Cr-289-5 Ryan Rainford
                                                                                            3 ,928 ,133 .60
        19-Cr-289-1 Peter Kalkanis

 D      The defendant shall pay the cost of prosecution.

 D      The defendant shall pay the following court cost(s) :

 Q'.i   The defendant shall forfeit the defendant's interest in the following property to the United States:

        $66,400 in U.S . currency.

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) A VAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution , (8) JVT A assessment, (9) penalties, and ( I 0) costs, including cost of
 prosecution and court costs.
AO 245B (Rev 09/19)   Judgment in a Criminal Case
                      Sheet 6A - Schedu le of Payments
                                                                                            Judgment- Page   _ 8_   of   8
DEFEN DANT: ROBERT LOCUST
CASE NUM BER: 01 :18-Cr-00289-4 (SHS)

       ADDITIONAL DEFENDANTS AND CO-DEFENDANTS HELD JOINT AND SEVERAL
Case Number
Defendant and Co-Defendant Names                                        Joint and Several             Corresponding Payee,
(including defendant number)                             Total Amount        Amount                      if appropriate

18-Cr-289-3 (SHS) Kerry Gordon
18-Cr-289-2 (SHS) Bryan Duncan                                                $3,928,133.60
17-Cr-633 (VEC) Reginald Dewitt
